EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James L. Cline Jr. on 06/03/22. The interview summary for the telephone interview is provided herewith.
The application has been amended as follows: 
In line 5 of Claim 1,  "the amount of urine;" was replaced with ---an amount of urine in the reservoir portion;---
In lines 19-20  of Claim 1,  "a change in resistance of the strain sensor" was replaced with --- the change in the resistance of the strain sensor ---

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. 
The instant claims are directed to an artificial bladder comprising a body, a strain sensor, and an actuator. The closest prior art is considered to be that of Wascher et al. USPN 4961747, Martin et al. US 2018/0243481 A1, Schmid et al. US 2013/0172664 A1 and Jo et al. KR 1020160103852 A.
Claims 1-3 and 6 are allowable because the cited references fail to disclose, both individually and collectively, an artificial bladder wherein the strain sensor is configured to operate in a pre-loading region, in which the polymer substrate having the wrinkled structure stretches out but strain is not applied to the piezoresistor, and the strain sensor is configured to operate in an operating region, in which strain begins to be applied to the piezoresistor simultaneously as the polymer substrate stretches out, such that the amount of urine is measured from the change in the resistance of the strain sensor according to the applied strain, and a timing of urination is determined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774